Citation Nr: 9928115	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  97-29 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to June 
1967.  His service records show that he is a veteran of the 
Vietnam War, and his DD 214 Form and his service personnel 
records show that his Military Occupational Specialty (MOS) 
was as a field artillery cannoneer attached to the 11th 
Armored Cavalry Regiment, from August 1966 to April 1967, and 
then to the 4th Infantry Division, from April 1967 to June 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 decision by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the veteran's 
claim of entitlement to service connection for PTSD.  


FINDINGS OF FACT

The veteran has submitted objective medical records which 
show that he has a current, clinical diagnosis of PTSD which 
has been related to stressors which he reports to have 
occurred during his period of active duty in Vietnam; there 
is competent evidence of a plausible claim for service 
connection for PTSD.


CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
for service connection for PTSD.  38 U.S.C.A. § 5107(a) (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In June 1997, the veteran filed a claim with VA for service 
connection for PTSD, which he contends was precipitated by 
several stressful events which he alleged to have experienced 
during his period of active duty with the Army in Vietnam.

In Gaines v. West, 11 Vet.App. 353 (Aug. 6, 1998), the 
United States Court of Appeals for Veterans Claims held that 
a claim for service connection for PTSD is well grounded 
where the veteran submits (1) medical evidence of a current 
disability; (2) lay evidence (presumed to be credible for 
these purposes) of an in-service stressor, which in a PTSD 
case is the equivalent of in-service incurrence or 
aggravation; and (3) medical evidence of a nexus between 
service and the current PTSD disability.  

In this case, the Board concludes that the appellant has 
presented a well-grounded claim for service connection for 
PTSD.  VA counseling records associated with the veteran's 
claims file show that he has a clinical diagnosis of PTSD 
which has been linked to his personal accounts of exposure to 
stressful events which he has alleged to have occurred during 
his period of military service.  Specifically, he alleges 
exposure to combat-related stressors during his tour of 
military duty in Vietnam.  


ORDER

To the extent that the issue of service connection for PTSD 
is well grounded, the claim is granted.



REMAND

As a well grounded claim for service connection has been 
presented, the next question for resolution is whether the 
VA has met its duty to assist.  In Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. Oct. 7, 1997), the Court held that once a 
claimant has met the burden of submitting a well-grounded 
claim, the VA is required to provide assistance to a 
claimant in developing the facts underlying his or her 
claim.  See 38 U.S.C.A. § 5107.

In determining the VA's requirements concerning the duty to 
assist, one must consider the requirements for establishing a 
claim of service connection for PTSD.  The United States 
Court of Appeals for Veterans Claims has determined that a 
well-grounded claim for PTSD requires a current, clear 
medical diagnosis of PTSD, credible supporting evidence that 
the claimed in-service stressor actually occurred; and 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
Cohen (Douglas) v. Brown, 10 Vet. App. 128, 138 (1997); 38 
C.F.R. § 3.304(f) (1998) (the RO is respectfully advised to 
note the revisions to § 3.304(f) which incorporate the 
holdings in the Cohen decision).  If the veteran did not 
engage in combat with the enemy, his own testimony by itself 
is not sufficient to establish the incurrence of a stressor; 
rather, there must be service records or other credible 
supporting evidence to corroborate his testimony.  Zarycki v. 
Brown, 6 Vet. App. 91 (1993); Doran v. Brown, 6 Vet. App. 283 
(1994). 

In this case, the question arises as to verification of the 
veteran's stressors.  Since this information may be in the 
control of the service department, the VA has the duty to 
attempt to assist the veteran in proving this aspect of his 
claim.  

The veteran's service personnel records show that he served 
on active duty with the United States Army (Army) from July 
1964 to June 1967, and that during active duty he served in 
Vietnam from August 1966 to June 1967.  In addition to the 
information previously described above, his DD 214 Form shows 
that at the time of his separation from active duty, he was 
attached to A Battery, 84th Artillery (APO San Francisco 
96370).  His military decorations, as listed on his DD 214 
Form and on his DA 20 Form, while showing service in the 
Republic of Vietnam (RVN), do not include awards and medals 
for valor, nor do they include any other decorations 
indicating participation in combat, or having received wounds 
related to combat.  His military service was characterized as 
honorable.

The veteran has presented written statements containing 
personal accounts of his Vietnam experiences, and oral 
testimony at a March 1998 RO hearing, in which he reported 
exposure to various combat-related stressors, including 
discovering the shattered body of a fellow soldier, whom he 
identified as his "best friend," after the man was killed 
by an enemy grenade or claymore mine while sleeping in his 
tent at Long Binh, RVN.  He related that his unit had also 
been subjected to enemy rocket and mortar attacks.  He also 
reported witnessing the execution of captured enemy 
prisoners, and also of having to serve in the capacity of an 
infantryman during his assignment to the 4th Infantry 
Division in Xuan Loc, RVN, and having to perform patrols (in 
which he acted as a squad leader and a "point man") and 
ambushes despite his official MOS as a field artilleryman. 

In attempting to obtain verification of the veteran's 
stressors, the RO should contact him in to obtain more 
specific information.  The RO should then contact the U.S. 
Army and Joint Services Environmental Support Group (ESG) 
and request verification of the veteran's reported 
stressors, including his allegations that the military units 
in which he served had engaged in combat with the enemy 
and/or had been subjected to enemy attack (including rocket 
and mortar attacks).  If any stressor is verified, the 
veteran should be provided with a VA psychiatric evaluation 
to confirm the diagnosis of PTSD and determine the stressor 
or stressors upon which the diagnosis is based.

Finally, the file indicates that the veteran submitted a 
timely notice of disagreement with a January 1998 RO decision 
which denied him service connection for bilateral hearing 
loss.  The RO is advised that the veteran should be issued a 
statement of the case as to this matter.  See Swanson v. 
West, No. 95-1082 (U.S. Vet. App. June 23, 1999) in which the 
United States Court of Appeals for Veterans Claims remanded 
to the Board for adjudication a claim raised by the veteran 
for which a jurisdiction-conferring notice of disagreement 
had been timely filed.  

In view of the foregoing, the case is REMANDED to the RO for 
the following developments:

1.  The veteran should be asked to 
provide a list of all sources, both 
private and VA, of psychiatric treatment 
and consultation.  Thereafter, the RO 
should request permission for release of 
the records of these records (where 
necessary), procure those records not 
already associated with the file, and 
associate them with the evidence, in 
accordance with the provisions of 
38 C.F.R. § 3.159 (1998). 

2.  The RO should contact the veteran to 
obtain additional information and details 
concerning his alleged stressors, 
including a list of dates, names of 
person involved, names of places, 
locations, and military unit 
designations, to the best of his ability 
to recollect.  With regard to his 
accounts of being subjected to enemy 
rocket and mortar attacks, the veteran 
should provide detailed information, to 
the best of his ability to recall, of the 
frequency of the attacks, whether there 
were casualties from his unit, the names 
of any casualties, and whether he was 
involved with the direct effects of the 
attacks (barracks/duty section hit, 
etc.).  Finally, the veteran should 
provide detailed information as to his 
duty postings during each of the stressor 
incidents, including locations, dates, 
and the designations of all military 
units to which he was attached.

3.  The RO should determine the exact 
dates on which the veteran served his 
tour of duty in Vietnam, and determine 
all of his duty postings while he was in 
Vietnam, including locations, dates, and 
the designations of all military units to 
which he was attached.  Then the RO 
should contact the ESG at the following 
address:

U.S. Army and Joint Services 
Environmental Support Group, DAAG-ESG
7798 Cissna Road
Springfield, VA 22150  

That organization should be requested to 
provide any information which might 
corroborate the veteran's alleged 
stressors.  Any records which might 
corroborate the stressors identified by 
the veteran should be obtained.  If the 
ESG suggests additional avenues for 
research, follow-up on the suggestions 
should be undertaken.

4.  If, and only if, any stressor is 
verified, the veteran should be afforded 
a VA psychiatric examination by a 
psychiatrist.  The examiner should be 
furnished a list of the verified 
stressors.  He/she should be asked to 
present a determinative diagnosis of 
whether or not the veteran has PTSD; and, 
if so, which of the verified stressors 
are implicated in this diagnosis.  Prior 
to making this determination, the 
examining psychiatrist should thoroughly 
review the veteran's claims file, and all 
indicated testing should be ordered.  The 
examiner should provide a comprehensive 
rationale for any opinion reached.  

5.  Thereafter, the RO should review the 
veteran's claim of entitlement to service 
connection for PTSD.  If the benefit 
sought on appeal is denied, the veteran 
and his representative should be provided 
with a supplemental statement of the case 
notifying him of all the pertinent laws 
and regulations used in the adjudication 
of his claim.  In this regard, citation 
to the current version of 38 C.F.R. 
§ 3.304(f) should be provided.  This 
revised regulation was promulgated to 
incorporate the holding of the Cohen case 
discussed above.  In addition, a 
Statement of the Case should be 
promulgated on the issue of service 
connection for bilateral hearing loss.  
As to this issue, the veteran should be 
notified of the need to file a 
substantive appeal if the Board is to 
address this matter.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purposes of 
this remand are to develop the record.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of this appeal.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The law requires full compliance with all orders in this 
remand.  Although the instructions in this remand should be 
carried out in a logical chronological sequence, no 
instruction in this remand may be give a lower order of 
priority in terms of the necessity of carrying out the 
instruction completely.  See Stegall v. West, 11 Vet. App. 
268 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

